Citation Nr: 1136724	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  10-02 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran testified before the undersigned Acting Veterans Law Judge at the RO in April 2011.  A transcript of his hearing has been associated with the record.


FINDINGS OF FACT

1.  Right ear hearing loss disability did not manifest in service or within one year of discharge, and is unrelated to service.  

2.  Left ear hearing loss was noted at the time of the Veteran's entry into service.

3.  Left ear hearing loss is not shown to have undergone a worsening in severity during service, or to otherwise have been aggravated by service.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in or aggravated during service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  

2.  The Veteran's pre-existing left ear hearing loss disability was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that service connection is warranted for bilateral hearing loss.  In his July 2008 claim, the Veteran stated that his hearing loss began in 1968.  He noted that he had undergone yearly hearing tests for his employment with a pipeline company.  At his April 2011 hearing, the Veteran testified that he had served as a flight engineer on a Chinook helicopter.  He indicated that he did not recall having been afforded a physical examination on separation from service.  He asserted that he had symptoms of hearing loss during service and had experienced worsening symptoms in the years following service.  He stated that following service, he worked for a natural gas company as a corrosion technician.  He denied having been exposed to loud noise in his post-service employment.  He stated that he underwent regular physical examinations for employment and had been told that he had hearing loss.  He denied having been treated for hearing loss since service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  It is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2011).

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

The provisions of 38 C.F.R. § 3.304(b) (2011) provide that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  This regulation expressly provides that the term "noted" denotes only such conditions as are recorded in examination reports, and that a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions, but will be considered together with all other material evidence in determinations as to inceptions.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  38 C.F.R. § 3.304(b)(1).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306.  In the case of wartime service, clear and unmistakable evidence is needed to rebut the presumption of aggravation when there was an increase in severity of the preservice condition during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

A preexisting injury or disease has not demonstrated "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

When a medical professional determines that a current condition is related to an inservice event, then it necessarily follows that the current condition was incurred during service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992) (if a medical relationship exists between current hearing loss and inservice acoustical trauma, it follows that an injury was incurred during service); Hensley v. Brown, 5 Vet. App. 155 (1993) (notwithstanding that hearing loss was not noted upon separation, a medical relationship between current hearing loss and noise exposure during service demonstrates that the veteran incurred an injury during service).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  VA may favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  

The Board notes that the Court has observed that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

The Veteran's service records indicate that his awards included an Air Medal, with service in Vietnam.  His service treatment reports indicate that he had service in a helicopter air crew.  

The Veteran's service treatment records show that on induction in July 1967, the Veteran denied ear trouble and hearing loss.  His puretone thresholds on audiometric testing were as follows:





HERTZ



500
1000
2000
3000
4000

Right
(10) 25
(5) 15
(5) 15
not tested
(15) 30

Left
(10) 25
(15) 25
(5) 15
not tested
(45) 60


This entrance report shows evidence of hearing impairment.  See Hensley (stipulating that "the threshold for normal hearing is from 0 to 20 dB [decibels], and [that] higher threshold levels indicate some degree of hearing loss").  [NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures not in parentheses.]

The examiner noted defective hearing in the summary of defects and diagnoses, and assigned a physical profile of "2" based on the Veteran's hearing.  The Board notes that the "PULHES" profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  See Odiorne v. Principi, 3 Vet. App. 456 (1992).

On flight physical examination in April 1968 the Veteran again denied ear trouble
and hearing loss.  Audiometric testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
20
15
not tested
20
30

Left
25
20
not tested
15
30


The examiner assigned the Veteran's hearing as a "1" on the PULHES profile.  He did not include defective hearing in the summary of defects and diagnosis, and determined that the Veteran was not qualified for flying class III based on disqualifying myopia.  In an associated "report of medical history," the Veteran denied having had hearing loss.  

On separation examination in January 1970, the Veteran denied ear trouble and hearing loss.  Puretone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000

Right
5
0
0
not tested
5

Left
0
0
0
not tested
50


While the examiner noted high frequency hearing loss in the left ear, he determined that it was not disqualifying, and he assigned a "1" for the Veteran's hearing on the PULHES profile.  In an associated "report of medical history," the Veteran denied having had hearing loss.  

On VA examination in January 2009, the Veteran's history was reviewed.  The Veteran stated that his biggest problem was that he could not hear female voices.  He also noted that he could not hear some men if they spoke softly.  He indicated that he had difficulty hearing pipeline leaks and that he sometimes had problems communicating on the job.  He denied having been notified of a change in his hearing during service.  He stated that he worked as a corrosion technician for pipeline companies and that he used hearing protection when required.  He denied a family history of hearing loss.  He also denied a history of ear disease or trauma.  Audiometric testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
5
10
20
60
85

Left
25
25
55
80
105+


Speech recognition scores were 94 percent on the right and 88 percent on the left.  The examiner opined that the Veteran's right ear hearing loss was not due to military noise exposure.  She further opined that the pre-existing left ear hearing loss was not aggravated or worsened by service.  She recited the audiometric results during service and noted that while high frequency hearing loss was noted in 1968, subsequent testing in 1970 revealed normal hearing on the right and that the hearing loss on the left had remained stable.  She also considered the values following conversion to ISO-ANSI standards.  She noted that hearing was still within normal limits on the right and that the left ear hearing loss was stable when comparing enlistment and separation examinations.  She indicated that a change of plus or minus 5-10 decibels was considered a normal test/retest variability.  She concluded that there was no significant change or threshold shift.  

The claims file includes lay statements from R. C., and R.F.D., both dated in October 2008, which show that the authors assert that they served with the Veteran in Vietnam, that they were exposed to very loud noise from helicopters, and that many members of flight crews, including themselves, suffered from hearing loss.  

As an initial matter, the Veteran does not assert that he has the claimed disability due to participation in combat, rather, he asserts that he has hearing loss due to exposure to loud noise, primarily from helicopters, during service.  However, at his hearing, the Veteran indicated that he was a "combat veteran."  In any event, even assuming participation in combat were shown, the United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 1154 does not alter the fundamental requirements of a diagnosis, and a medical nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  

Having carefully reviewed the evidence pertaining to this claim, the Board finds that service connection for hearing loss in either ear is not warranted.  While the evidence reveals that the Veteran currently has a bilateral hearing loss disability and noise exposure as a result of his duties in service has been accepted, the competent and probative evidence of record does not etiologically link this disability to his service or any incident therein.  

With respect to right ear hearing loss, the Board observes that service treatment records are silent regarding any complaints of hearing loss during service, and the Veteran's hearing was normal on discharge.  The earliest post-service medical evidence of right ear hearing loss is found in the January 2009 VA examination report, which is about 28 years after separation from service.  This 28-year period without treatment is a factor that weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The only competent opinion is from the January 2009 VA examiner, who concluded that right ear hearing loss was not due to military noise exposure.  She noted that the changes seen in the audiometric results were considered normal for test retest variability, and that a significant change was not found.  Finally, there is no competent evidence to show that right ear sensorineural hearing loss was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  

With regard to the claim for left ear hearing loss, the Board finds that the evidence in insufficient to show that the Veteran's left ear hearing loss underwent an increase in disability during service.  The Veteran's audiogram test results upon entrance into service show that he had left ear hearing loss, as defined at 38 C.F.R. § 3.385.  Given the foregoing, left ear hearing loss was "noted" upon entrance to service.  Crowe.  Therefore, the presumption of soundness does not attach, and need not be rebutted.  See VAOPGCPREC 3- 2003, 69 Fed. Reg. 25178 (2004).  The earliest post-service medical evidence of left ear hearing loss is found in the January 2009 VA examination report, which is about 28 years after separation from service, and the only competent opinion of record weighs against the claim.  

With regard to both claims, the only competent opinion of record is from the January 2009 VA examiner, who concluded that the Veteran's pre-existing left ear hearing loss was not aggravated or worsened by acoustic trauma in service.  She pointed out that the left ear was stable when comparing enlistment and separation examinations and that a significant threshold shift was not found.  The audiologist appears to have accepted the Veteran's reported noise exposure history as credible, and she provided a reasoned opinion based on complete a review of the Veteran's history, interview, and examination.  She indicated that her opinion was based on a review of the Veteran's C-file and medical records, and her opinion is accompanied by a sufficient rationale.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  This opinion is therefore considered to be highly probative evidence against the claim.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In summary the Board finds that the Veteran's right ear hearing loss is not related to his service, 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, and that his left ear hearing loss did not undergo an increase in disability during service.  As the left ear hearing loss underwent no increase in severity during service, aggravation may not be conceded.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record demonstrates a current diagnoses of hearing loss, it does not contain reliable evidence which relates this disability to any injury or disease in service.  The Board notes that there is no indication of right ear hearing loss disability in service and for years following service, and no evidence of aggravation of the pre-existing left ear hearing loss in service.  

The Board has also considered the Veteran's statements concerning the etiology of this claimed disability, and the lay statements.  The Veteran is certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, while the Board recognizes that the Veteran is sincere in his belief that his current hearing problems are related to his time in service, he, and the lay authors, are not otherwise competent to state whether the Veteran's hearing loss is related to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

To the extent that the Veteran reports that he had symptoms of hearing loss during service and that he experienced worsening symptoms in the years following service, the Board the Veteran is competent to report that he experienced such symptoms.  Jandreau.  However, competence and credibility are separate matters which must be addressed.  Although the Veteran currently reports a history of hearing loss dating to service, the clinical examination at separation revealed normal hearing in the right ear and that left ear hearing loss had remained essentially stable.  Moreover, the Veteran denied hearing loss in 1968, during service, and upon separation from service in 1970.  The service treatment reports and his separation examination report are evidence against the claim.  Notably, the Veteran has neither identified nor submitted any evidence prior to his July 2008 claim which shows right ear hearing loss, or worsening of his left ear hearing loss.  Any assertion that the Veteran "noted" hearing loss during service is not credible.  See Savage v. Gober, 10 Vet. App. 488 (1997); McCormick v. Gober, 14 Vet. App 39 (2000).  As noted by the Federal Circuit in Buchanan, the Board has considered the lay statements.  However, the objective record with against the claim, and there is an absence of contemporaneous medical evidence which weighs against the Veteran's assertion of continuity.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the benefit of the doubt rule does not apply.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligations in this case were accomplished by way of a letter from the RO to the Veteran dated in September 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The Veteran has been afforded an examination, and an etiological opinion has been obtained.  A review of the VA examination report shows that the examiner stated that she had reviewed the Veteran's C- file.  It shows that the examiner recorded the Veteran's verbal history of his symptoms, and summarized his relevant medical history.  An audiological examination was performed, and detailed findings are included in the report.  The examiner essentially determined that the Veteran's bilateral hearing loss is not related to his service, and her opinions are accompanied by a sufficient rationale.  The Board stresses that the Veteran's assertions as to his inservice noise exposure are considered credible.  However, upon a review of his C-file, the audiologist determined that his current hearing loss was not caused or aggravated by his service.  Given the foregoing, there is no basis to find that this report is inadequate, or that a remand for another opinion is required.  See 38 C.F.R. § 3.159(d) (2010); Neives-Rodriguez; Prejean.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.


____________________________________________
T. STEPHEN ECKERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


